DETAILED ACTION
The instant application having application No 17/128,964 filed on 12/21/2020 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found
to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 15 would be allowable if (i) claim 16 is incorporated into the independent claim 15, (ii) resolve double patenting rejection.
Claim 17 would be allowable if (i) claim 18 is incorporated incorporated into the independent claim 17, (ii) resolve double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-34 of Patent Application No. 16250519 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on set of transmitting, to a source DU of the base station, a message including information for stopping data transmission associated with the terminal and vice versa.
For claim 1, Patent Application discloses a method performed by a central unit (CU) of a base station, the method comprising receiving a first transfer message including a measurement report associated with a terminal, transmitting, to a target distributed unit (DU) of the base station, a request message for establishing a context associated with the terminal in the target DU, based on the first transfer message, the request message including a first identifier allocated for the terminal by the CU; receiving, from the target DU of the base station, a response message as a response to the request message, the response message including the first identifier allocated for the terminal by the CU and a second identifier allocated for the terminal by the target DU; and transmitting, to a source DU of the base station, a message including information for stopping data transmission associated with the terminal(See Claim 1).
For claim 2, Patent Application discloses the first transfer message is received from the source DU of the base station (See Claim 1).
For claim 3, Patent Application discloses the response message further includes a cell radio network temporary identifier (C-RNTD allocated for the terminal by the target DU of the base station (See Claim 1).
For claim 4, Patent Application discloses mprising receiving, from the target DU of the base station, a second transfer message including a radio resource control (RRC) reconfiguration complete message; and transmitting, to the source DU of the base station, a release message for releasing a context associated with the terminal in the source DU of the base station (See Claim 1).
For claim 5, Patent Application discloses the request message further includes at least one of information associated with a signal radio bearer (SRB) to be configured by the target DU of the base station or information associated with a data radio bearer (DRB) to be configured by the target DU of the base station, and wherein the response message further includes at least one of information associated with the SRB configured by the target DU of the base station or information associated the DRB configured by the target DU of the base station(See Claim 4). 
For claim 6, Patent Application discloses the request message further includes terminal radio capability information(See Claim 3).
For claim 7, Patent Application discloses a RRC reconfiguration message is transmitted from the CU of the base station to the source DU of the base station(See Claim 5).
For claim 8, Patent Application discloses a central unit (CU) of a base station, comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive, from a source distributed unit (DU) of the base station, a first transfer message including a measurement report associated with a terminal, transmit, to the target DU of the base station, a request message for establishing a context associated with the terminal in the target DU, based on the first transfer message, the request message including a first identifier allocated for the terminal by the CU, receive, from the target DU of the base station, a response message as a response to the request message, the response message including the first identifier allocated for the terminal by the CU and a second identifier allocated for the terminal by the target DU, and transmit, to the source DU of the base station, a message including information for stopping data transmission associated with the terminal(See Claim 6).
For claim 9, Patent Application discloses the first transfer message is received from the source DU of the base station (See Claim 6).
For claim 10, Patent Application discloses the response message further includes a cell radio network temporary identifier (C-RNTD allocated for the terminal by the target DU of the base station (See Claim 1).
For claim 11, Patent Application discloses the controller is further configured to receive, from the target DU of the base station, a second transfer message including a radio resource control (RRC) reconfiguration complete message, and transmit, to the source DU of the base station, a release message for releasing a context associated with the terminal in the source DU of the base station (See Claim 6).
For claim 12, Patent Application discloses the request message further includes at least one of information associated with a signal radio bearer (SRB) to be configured by the target DU of the base station or information associated with a data radio bearer (DRB} to be configured by the target DU of the base station, and wherein the response message further includes at least one of information associated with the SRB configured by the target DU of the base station or information associated the DRB configured by the target DU of the base station(See Claim 9).
For claim 13, Patent Application discloses the request message further includes terminal radio capability information (See Claim 1).
For claim 14, Patent Application discloses a RRC reconfiguration message is transmitted from the CU of the base station to the source DU of the base station (See Claim 1).
For claim 15, Patent Application discloses a method performed by a source distributed unit (DU) of a base station, the method comprising receiving, from a terminal, a measurement report; transmitting, to a central unit (CU) of the base station, a transfer message including the measurement report associated with the terminal, receiving, from the CU of the base station, a message including information for stopping data transmission associated with the terminal; and stopping the data transmission associated with the terminal based on the information(See Claim 14).
For claim 16, Patent Application discloses transmitting, to the terminal, a radio resource control (RRC) reconfiguration message, the RRC reconfiguration message being received from the CU of the base station, receiving, from the CU of the base station, a release message for releasing a context associated with the terminal in the source DU of the base station; and releasing the context associated with the terminal in the source DU of the base station, based on the release message(See Claim 17).
For claim 17, Patent Application discloses a source distributed unit (DU) of a base station, comprising: a transceiver, and a controller coupled with the transceiver and configured to: receive, from a terminal, a measurement report, transmit, to a central unit (CU) of the base station, a transfer message including the measurement report associated with the terminal, receive, from the CU of the base station, a message including information for stopping data transmission associated with the terminal, and stop the data transmission associated with the terminal based on the information(See Claim 14).
For claim 18, Patent Application discloses the controller is further configured to: transmit, to the terminal, a radio resource control (RRC) reconfiguration message, the RRC reconfiguration message being received from the CU of the base station, receive, from the CU of the base station, a release message for releasing a context associated with the terminal in the source DU of the base station, and release the context associated with the terminal in the source DU of the base station, based on the release message(See Claim 17).
For claim 19, Patent Application discloses a method performed by a target distributed unit (DU) of a base station, the method comprising receiving, from a central unit (CU) of the base station, a request message for establishing a context associated with a terminal, the request message including a first identifier allocated for the terminal by the CU; configuring at least one of a signal radio bearer (SRB) or a data radio bearer (DRB) for the terminal based on the request message; transmitting, to the CU of the base station, a response message as a response to the request message, the response message including the first identifier allocated for the terminal by the CU and a second identifier allocated for the terminal by the target DU; receiving, from the terminal, a radio resource control (RRC) reconfiguration complete message, and transmitting, to the CU of the base station, a transfer message including the RRC reconfiguration complete message(See Claim 17).
For claim 20, Patent Application discloses the response message further includes a cell radio network temporary identifier (C-RNTD allocated for the terminal by the target DU of the base station (See Claim 1).
For claim 21, Patent Application discloses the request message further includes at least one of information associated with a SRB to be configured by the target DU of the base station or information associated with a DRB to be configured by the target DU of the base station, and wherein the response message further includes at least one of information associated with the SRB configured by the target DU or information associated the DRB configured by the target DU(See Claim 17).
For claim 22, Patent Application discloses request message further includes terminal radio capability information (See Claim 18).
For claim 23, Patent Application discloses a target distributed unit (DU) of a base station, comprising a transceiver; and a controler coupled with the transceiver and configured to receive, from a central (CU) of the base station, a request message for establishing a context associated with a terminal, the request message including a first identifier allocated for the terminal by the CU, configure at least one of a signal radio bearer (SRB) or a data radio bearer (DRB) for the terminal based on the request message, transmit, to the CU of the base station, a response message as a response to the request message, the response message including the first identifier allocated for the terminal by the CU and a second identifier allocated for the terminal by the target DU, receive, from the terminal, a radio resource control (RRC) reconfiguration complete message, and transmit, to the CU of the base station, 4 transfer message including the RRC reconfiguration complete message(See Claim 1).
For claim 24, Patent Application discloses the response message further includes a cell radio network temporary identifier (C-RNTD allocated for the terminal by the target DU of the base station (See Claim 1).
For claim 25, Patent Application discloses the request message further includes at least one of information associated with a SRB to be configured by the target DU of the base station or information associated with a DRB to be configured by the target DU of the base station, and wherein the response message further includes at least one of information associated with the SRB configured by the target DU or information associated the DRB configured by the target DU(See Claim 17).
For claim 26, Patent Application discloses the request message further includes terminal radio capability information (See Claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 20190297654, Sep. 26, 2019) in view of Park et al. (US 20180270792, Sep. 20, 2018).

Regarding Claim 15, CHEN discloses a method performed by a source distributed unit (DU) of a base station(page 5, par(0128), line 1-5, the network side node(a base station) includes a central unit and a distributed unit, and one central unit controls a plurality of distributed units deployed in a certain area), the method comprising receiving, from a terminal, a measurement report(page 5, par(0128), line 5-8, the distributed units perform the air interface transmission with the terminal via the Transmission Reception Point (TRP)); 
Chen discloses all aspects of the claimed invention, except transmitting, to a central unit (CU) of the base station, a transfer message including the measurement report associated with the terminal, receiving, from the CU of the base station, a message including information for stopping data transmission associated with the terminal; and stopping the data transmission associated with the terminal based on the information.
Park is the same field of invention teaches transmitting, to a central unit (CU) of the base station, a transfer message including the measurement report associated with the terminal(page 27, par (0250), line 1-20, wireless device select a cell that does not support a service type required by the wireless device, the wireless device require increased signaling with a base station to reselect a cell supporting the service type to perform a handover a secondary cell addition procedure to employ a cell supporting the service type), receiving, from the CU of the base station, a message including information for stopping data transmission associated with the terminal; and stopping the data transmission(page 14, par (0126), line 1-10, If a UE has signaled (wherein signaling is a fourth message)multiple preamble transmissions the UE stop transmitting remaining preambles(stop transmission for the UE)) associated with the terminal based on the information(page 4, par (0055), line 1-10, establishment, maintenance and release of an RRC connection between the UE and RAN, security functions including key management, establishment, configuration, maintenance and release of Signaling Radio Bearers (SRBs) and Data Radio Bearers (DRBs)). 
Chen and Park are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to the second message including information on the at least one cell to be activated the teaching of Chen to include the carrier activation, when the disclosure indicates that a first carrier is activated of Park because it provides additional
resources for a wireless device upon receiving a request from a master base station.
Regarding Claim 17, CHEN discloses a source distributed unit (DU) of a base station(page 5, par(0128), line 1-5, the network side node(a base station) includes a central unit and a distributed unit, and one central unit controls a plurality of distributed units deployed in a certain area), comprising: a transceiver, and a controller coupled with the transceiver and configured to: receive, from a terminal, a measurement report, transmit, to a central unit (CU) of the base station, a transfer message including the measurement report associated with the terminal(page 5, par(0128), line 5-8, the distributed units perform the air interface transmission with the terminal via the Transmission Reception Point (TRP)),
Chen discloses all aspects of the claimed invention, except receive, from the CU of the base station, a message including information for stopping data transmission associated with the terminal, and stop the data transmission associated with the terminal based on the information.
Park is the same field of invention teaches receive, from the CU of the base station, a message including information for stopping data transmission associated with the terminal, and stop the data transmission associated with the terminal based on the information(page 14, par (0126), line 1-10, If a UE has signaled (wherein signaling is a fourth message)multiple preamble transmissions the UE stop transmitting remaining preambles(stop transmission for the UE)).
Chen and Park are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify prior to the second message including information on the at least one cell to be activated the teaching of Chen to include the carrier activation, when the disclosure indicates that a first carrier is activated of Park because it provides additional
resources for a wireless device upon receiving a request from a master base station.

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Guo et al. (US 20180034515, Feb. 1, 2018) teaches Method and Apparatus For Handling UE Beamforming in a Wireless Communication System.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464